DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
The Examiner suggests the flowing amendment to correct an apparent typographic error (the voltage regulator is missing an article such as “a” or “the”):

5. The gas distribution apparatus of claim 1, wherein the voltage regulator is configured to provide a direct current (DC) polarization of the ion blocker relative to the showerhead in the range of about ±2V to about ±100V.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation "the openings in the showerhead" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 depend on claim 1, which recites “the showerhead comprising a plurality of apertures” in lines 6-7.  ¶ 0021 and figs. 2-3 of the instant specification disclose a showerhead 220, which includes a plurality of apertures 225, and a plurality of aperture openings 225a and 225b.  It is unclear if the showerhead openings of claims 10 and 11 are referring to the showerhead apertures recited in claim 1, or a different feature, rendering the scope of claims 10-11 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (PG Pub. No. US 2013/0153148 A1).
Regarding claim 1, Yang teaches a gas distribution apparatus comprising: 
an ion blocker (¶ 0048: 412) spaced a distance from a faceplate of a remote plasma source (¶ 0042 & fig. 4: 412 spaced apart from remote plasma system 404), the ion blocker having a distance defined by a front surface and a back surface and the thickness comprises a plurality of openings (¶ 0044: 410) extending therethrough (fig. 4: 412 comprises plurality of 410 extending from a front surface to a back surface);
a showerhead (¶ 0042: 402) spaced a distance from the ion blocker (fig. 4: 402 spaced apart from 412), the showerhead comprising a plurality of apertures (¶ 0044: 424) to allow radicals from the remote plasma source to flow through the showerhead (¶ 0044: holes 424 in 402 configured to control or prevent the passage of ionically charged species while allowing passage of uncharged species); and 
a voltage regulator (¶ 0042) connected to the ion blocker and the showerhead (fig. 4: 422 connected to 412 and 402), the voltage regulator configured to polarize the showerhead relative to the ion blocker (¶ 0042: 402 is grounded while a charge is applied to 412) to generate a flow of radicals through the showerhead that is substantially free of ions (¶ 0044: 424 configured to allow passage of uncharged neutral species, and prevent passage of ionically charged species).

Regarding claims 3-4, Yang teaches the gas distribution apparatus of claim 1, wherein the thickness of the ion blocker is in the range of 2 mm to 20 mm (¶ 0058: in at least one embodiment, through holes have an overall height of 4mm to 8mm).

Regarding claims 7-9, Yang teaches the gas distribution apparatus of claim 1, wherein the openings in the ion blocker have a diameter in the range of about 1/4" to about 3/8", or in the range of 3 mm to 13 mm (¶ 0056: in at least one embodiment, diameter of through holes larger than 0.2 mm - 5 mm).

Regarding claims 10-11, Yang teaches the gas distribution apparatus of claim 1, wherein each of the openings in the ion blocker is aligned with one of the openings in the showerhead (¶ 0052, figs. 4 & 6: 410 aligned with 424, and/or holes 620 of showerhead 620 aligned with through holes 602).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Zhang et al. (PG Pub. No. US 2011/0294300 A1)
Regarding claim 2, Yang teaches the gas distribution apparatus of claim 1, wherein the ion blocker decreases a number of ions in a plasma (¶ 0048: 412 suppresses ions).
Yang does not teach the ion suppression to an amount less than or equal to 10%.
Zhang teaches controlling and/or essentially eliminating an amount of ionic species passing into a substrate processing region (¶ 0049: the term “essentially eliminating” is interpreted to mean about 0%, which meets the claimed range of “less than or equal to 10%”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the polarization of Yang, as a means to provide increased control over the gas mixture brought into contact with the underlying wafer substrate (Zhang, ¶ 0049), enhancing removal rates, selectivity, and direction for etched materials (Yang, ¶ 0004).

Claim 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Sawada (PG Pub. No. US 2013/0081761 A1).
Regarding claims 5-6, Yang teaches the gas distribution apparatus of claim 1, comprising a voltage regulator (422), an ion blocker (412), and a showerhead (402).
Yang does not teach wherein voltage regulator is configured to provide a direct current (DC) polarization of the ion blocker relative to the showerhead in the range of about ±5V to about ±50V.
Sawada teaches a gas distribution apparatus (fig. 6 among others) configured to selectively pass only the radicals from the plasma by providing a direct current (DC) polarization of a pair of shielding plates (¶¶ 0004, 0018: DC bias applied between 17 and 18, similar to 412 and 402 of Yang).  Sagawa teaches at least one embodiment wherein the polarization is in a range of tens of volts (¶ 0071).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Yang with the polarization range of Sawada, as a means to avoid sputtering damage (Sawada, ¶ 0071) to the ion blocker and/or showerhead of Yang.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang.
Regarding claim 12, Yang teaches a processing chamber comprising: 
a remote plasma source (404) having a plasma generation region connected to a gas distribution apparatus (402/412) having an ion blocker (¶ 0042: 402) and a showerhead (¶ 0042: 412) with a gap between (fig. 4); and 
a voltage regulator (422) connected to the ion blocker and the showerhead (fig. 4), the voltage regulator configured to polarize the showerhead relative to the ion blocker to decrease a number of ions in a plasma generated by the remote plasma source from a first number to a second number (¶ 0044: holes 424 in 402 configured to control or prevent the passage of ionically charged species).
Yang further teaches the ion blocker is configured to block passage of ion species of the plasma effluent while allowing passage of radical species (¶ 0056).
Yang is silent to the second number less than or equal to 20% of the first number.
Zhang teaches an ion blocker (¶ 0049: ion suppressor showerhead, similar to that of Yang) configured to control and/or essentially eliminate an amount of ionic species passing into a substrate processing region with an adjustable electrical bias (¶ 0049: the term “essentially eliminate” is interpreted to mean about 0%, which meets the claimed range of “less than or equal to 20%”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the polarization of Yang, as a means to provide increased control over the gas mixture brought into contact with the underlying wafer substrate (Zhang, ¶ 0049), enhancing removal rates, selectivity, and direction for etched materials (Yang, ¶ 0004).

Regarding claim 13, Yang in view of Zhang teaches the processing chamber of claim 12, further comprising a substrate support (Yang, ¶ 0045: 420) having a support surface facing a front surface of the showerhead (Yang, fig. 4: support surface of 420 faces front surface of 402).

Regarding claim 14, Yang in view of Zhang teaches the processing chamber of claim 13, further comprising a controller (Zhang, ¶ 0054: 857) having one or more configurations selected from a configuration to: 
rotate the substrate support around a central axis (Zhang, ¶¶ 0053-0054: susceptor and or robot control); 
provide a flow of gas into the remote plasma source (Zhang, ¶ 0037: electronically operated values control gas flow); 
generate a plasma in the remote plasma source (Zhang, ¶ 0030: remote generation of plasma); 
provide a voltage differential between the ion blocker and the showerhead (Zhang, ¶¶ 0050, 0054: 857 used to control power supplies, such as the adjustable electrical bias).

Regarding claim 15, Yang in view of Zhang teaches the processing chamber of claim 12, wherein the ion blocker has a thickness in the range of 0.5 mm to 50 mm (Yang, ¶ 0058: in at least one embodiment, through holes have an overall height of 4mm to 8mm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894